Citation Nr: 1700466	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to November 8, 2014, and in excess of 60 percent thereafter for service-connected residuals of prostate cancer.  

2.  Entitlement to a compensable rating for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a January 2015 rating decision, the RO increased the rating for the service-connected residuals of prostate cancer from 40 percent to 60 percent, effective November 8, 2014.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was previously before the Board in September 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  For the period prior to November 8, 2014 the residuals of the Veteran's service-connected prostate cancer included voiding every two hours day and night.   

2.  For the period after November 8, 2014 the residuals of the Veteran's service-connected prostate cancer required the wearing of absorbent materials which must be changed more than four times per day.  

3.  For the period of consideration the Veteran's service-connected hepatitis B has been nonsymptomatic.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent prior to November 8, 2014 and in excess of 60 percent thereafter, for service-connected residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2016).

2.  The criteria for a compensable rating for hepatitis B have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Code 7345 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

III.  Prostate Cancer 

Service connection for prostate cancer was initially granted in a February 2002 rating decision.  The RO assigned a noncompensable rating, effective December 2001.  The Veteran filed a claim for increased rating in July 2009.  In the rating action on appeal, the RO increased the rating to 40 percent, effective July 29, 2009.  The RO also granted service connection and assigned a noncompensable rating for erectile dysfunction, as a residual of prostate cancer.  In the January 2015 rating decision, the rating for prostate cancer was increased to 60 percent, effective November 8, 2014, the date of a VA examination.  

Under Diagnostic Code 7528, active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115 (b).

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding.  The Veteran's predominant residual of his prostate cancer is voiding dysfunction, as reflected by urinary leakage.  Thus, based on the competent evidence of record the board concludes that the Veteran's disability is properly rated under the rating criteria for voiding dysfunction.   

Voiding dysfunction is rated as either urine leakage, frequent, or obstructed voiding.  38 C.F.R. § 4.115a.  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a maximum 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  In cases of urinary frequency, 40 percent evaluation is the maximum schedular rating and is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

a.  Period prior to November 8, 2014

Based on a thorough review of the evidence, the Board finds that for the period prior to November 8, 2014 the preponderance of the evidence is against entitlement to an evaluation in excess of 40 percent for residuals of prostate cancer.  The relevant evidence of record does not show that the Veteran's residuals of prostate cancer satisfy the necessary criteria.

The Veteran was provided with a September 2009 VA examination.  The examiner noted the Veteran's history of prostate cancer diagnosis in 1999, with subsequent radiation therapy.  He did not require surgery or chemotherapy.  The Veteran reported occasional leakage of urine but not so much that it required the use of pads for urinary incontinence.  The Veteran reported he did not use a catheter.  The Veteran described his current voiding frequency during the day as every one hour and two to six times a night.  The examiner diagnosed the Veteran with prostate cancer with subsequent radiation therapy and residual intermittent erectile dysfunction. 

An October 2010 VA treatment record noted the Veteran reported increased frequency of urination and excessive urination.  

The Veteran was provided with an October 2010 VA examination.  The Veteran reported voiding three to four times per night and at a frequency of at least one hour during the daytime.  The Veteran reported occasional incontinence but noted that it did not require the use of appliances.  The examiner noted that the Veteran did not wear absorbent material.  The examiner diagnosed the Veteran with occasional urinary incontinence, increased urinary urgency and frequency, and erectile dysfunction.

The Board notes that the October 2010 VA examiner did not review the Veteran's claims file.  However, the Board finds the October 2010 VA examination is an adequate depiction of the Veteran's residuals of prostate cancer at the time of the examination.  The examiner performed an in-person examination including the appropriate testing to determine the current severity of the Veteran's residuals of prostate cancer.  As such, the October 2010 VA examination is probative evidence as to the severity of the Veteran's service-connected prostate cancer residuals in October 2010.  

A September 2012 VA treatment record noted that the Veteran continued to have lower urinary tract symptoms including voiding every two hours, day and night.

38 C.F.R. § 4.115a notes a 60 percent evaluation is warranted for a voiding dysfunction which requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The evidence of record depicts that the Veteran's urinary frequency during the period prior to November 8, 2014, included at its most severe, voiding every two hours day and night, which did not require the use of an appliance or the wearing of absorbent materials.  As such, the Veteran's service-connected residuals do not meet the criteria for a 60 percent evaluation. 

Additionally, the Board notes 38 C.F.R. § 4.115a provides a 60 percent evaluation for renal dysfunction which causes constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Code 7101.  The Board notes the Veteran contends his service-connected residuals of prostate cancer manifest as a voiding dysfunction with increased urinary frequency.  The Veteran does not allege, and the evidence of record does not support a finding, that the Veteran's residuals of prostate cancer include renal dysfunction.  As such, an increased evaluation under 38 C.F.R. § 4.115a for renal dysfunction is not warranted. 

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 40 percent for residuals of prostate cancer for the period prior to November 8, 2014.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

b.  Period beginning November 8, 2014

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer for the period after November 8, 2014.  The relevant evidence of record does not show that the Veteran's residuals of prostate cancer satisfy the necessary criteria.

The Veteran's claim was remanded by the Board in September 2014 in order to obtain a VA examination to evaluate the current severity of the Veteran's service-connected residuals of prostate cancer.  

In response to the Board remand the Veteran was provided with a November 2014 VA examination.  The examiner noted the Veteran's claims file was reviewed and performed an in person examination.  The Veteran reported a voiding dysfunction which did not require the use of an appliance but caused urine leakage which required the use of absorbent material which must be changed more than four times a day.  The Veteran reported increased urinary frequency with a daytime voiding interval of less than one hour and nighttime awakening to void three to four times.  The examiner noted the Veteran's residuals of prostate cancer did not cause obstructed voiding or obstructive symptoms.  

The evidence of record indicates that the Veteran is entitled to a 60 percent evaluation and no more for his service-connected residuals of prostate cancer.  The Veteran's symptoms for the period beginning November 8, 2014, manifested at their most severe as a voiding dysfunction requiring the use of absorbent materials which must be changed more than four times per day.  

An evaluation in excess of 60 percent is awarded only for renal dysfunction which caused persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The Veteran does not allege, and the evidence of record does not support a finding, that his residuals of prostate cancer included renal dysfunction.  Specifically, the November 2014 VA examiner noted the Veteran did not have a history of recurrent symptomatic kidney infections.  As such, an increased evaluation under 38 C.F.R. § 4.115a for renal dysfunction is not warranted. 
  
In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 60 percent for residuals of prostate cancer for the period after November 8, 2014.  Thus, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Hepatitis B 

a.  Legal Criteria 

Under Code 7345, a noncompensable rating is warranted when hepatitis B is nonsymptomatic.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  38 C.F.R. § 4.114.

Following the rating criteria, Note (3) indicates that hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Code 7345.

b.  Analysis

Service connection for hepatitis B was initially granted in an October 2002 rating decision.  The Veteran filed a July 2009 claim seeking an compensable evaluation for his service-connected hepatitis B, which is currently rated under 38 C.F.R. § 4.114, Code 7345, which is for evaluating "chronic liver disease," including hepatitis B.

The Veteran was provided with a September 2009 VA examination.  The Veteran reported he was admitted to the hospital during his active service and was eventually diagnosed with hepatitis B.  The Veteran reported weakness and losing weight during his active service but that he had not had those symptoms since.  The examiner noted the Veteran's liver function testing in July 2009 was normal.  The examiner diagnosed the Veteran with a past medical history of hepatitis without current manifestations or residual.

The Veteran was provided with an additional VA examination in October 2010.  The Veteran reported since his original diagnosis of hepatitis B during his active service he had not had any symptoms or received any treatment for hepatitis B.  The examiner noted the Veteran presented without jaundice or pallor, palmar erythema, or splinter hemorrhages.  The examiner noted the Veteran's abdomen was soft, non-tender, and with no hepatosplenomegaly.  The Veteran presented with no signs of liver abnormality, no caput medusae, and his extremities had no edema.  The examiner noted the Veteran's liver function tests in April 2010 were normal.  The examiner diagnosed the Veteran with a history of hepatitis in the past without any current manifestations or residuals.

Although the October 2010 VA examiner did not review the Veteran's claims file the Board finds the October 2010 VA examination an adequate depiction of the severity of the Veteran's service-connected hepatitis B at that specific time.  

The Veteran's representative submitted a January 2012 statement indicating that the Veteran's hepatitis symptoms were worse than noted in the October 2010 VA examination.  The Veteran's representative did not indicate what specific hepatitis symptoms the Veteran felt had worsened.  

The Board remanded the Veteran's claim for a new VA examination in September 2014.  The Veteran was provided with a November 2014 VA examination.  The examiner noted the Veteran's claims file was reviewed and performed an in person examination.  The examiner noted the Veteran's most recent hepatitis panel in 2001 showed immunity to hepatitis B but no active infection.  The Veteran reported he was not on continuous medication for control of a liver condition.  The examiner found the Veteran did not carry a hepatitis C diagnosis and experienced no incapacitating episodes.  The examiner found the Veteran had no cirrhosis of the liver and that he was not a liver transplant candidate.  The examiner noted testing performed in June 2014 showed normal aspartate aminotransferase, alanine aminotransferase, alkaline phosphatase, bilirubin, international normalized ratio, and creatinine. 

The Veteran is seeking a compensable rating for his service-connected hepatitis B.  A compensable rating is warranted under 38 C.F.R. § 4.114, Code 7345 for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

The medical evidence of record indicates that the Veteran's hepatitis B is currently not symptomatic.  The Veteran's representative submitted a January 2012 statement indicating that the Veteran's hepatitis B symptoms had worsened but did not indicate the specific symptoms that the Veteran is attributing to his hepatitis B.  As such, the January 2012 statement does not contain any specifics regarding the Veteran's hepatitis B symptoms it is not probative evidence that the Veteran is experiencing hepatitis B symptoms.  The Veteran did not provide any additional statements detailing hepatitis B symptoms.   

In sum, the preponderance of the evidence is against the claim for a compensable rating for hepatitis B; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

V.  Extraschedular 

As to whether referral for an extraschedular rating is warranted, the Veteran's service-connected residuals of prostate cancer are manifested by urinary frequency and leakage.  These symptoms, and their resulting impairment, are specifically contemplated by the rating schedule.  The Veteran's service-connected hepatitis B is nonsymptomatic.  The rating criteria for these disabilities contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

The Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that the Veteran is currently working.  An October 2010 VA examination noted the Veteran reported being retired but that his activities of daily living are not limited due to his prostate condition other than excessive urination.  A November 2011 VA treatment record noted the Veteran appeared to no longer be retired as he was working remodeling homes.  A June 2014 VA treatment record noted the Veteran had to cancel a surgery because of his work schedule.  A July 2014 VA treatment record noted the Veteran continued to work remodeling homes.  Moreover, most recently the November 2014 VA examiner found that the Veteran's service-connected prostate cancer residuals do not impact his ability to work and found that the Veteran's service-connected hepatitis B did not cause any functional impairment.  

Therefore, as the evidence of record does not reflect that the Veteran's service-connected residuals of prostate cancer or service-connected hepatitis B caused him to be unemployable, further consideration of TDIU is not warranted in this case.


ORDER

Entitlement to a rating in excess of 40 percent prior to November 8, 2014, and in excess of 60 percent thereafter for service-connected residuals of prostate cancer is denied.  

Entitlement to a compensable rating for hepatitis B is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


